Stewart, J.,
delivered the opinion of the Court.
All the. cases uniformly maintain, that the power of a Court of equity to grant the writ of injunction, must he exercised with the greatest caution.
A full disclosure of all the material facts, and a clear prima facie case demanding redress, must he made by the allegations of the hill to warrant such proceedings. Johnston vs. Glenn, 40 Md., 200.
There is not sufficient foundation furnished by the averment of the bill in this case to justify the interposition of the Court.
The Act of 1866, ch. 157, sec. 14, provides for the taxation of the stock of the corporations specifically described therein.
The stock of mining, manufacturing and other like corporations, is to he taxed as of the place where its works are situated, or the greater part of its operations shall be conducted.
The Act of incorporation of the complainant is not produced ; and there is no averment as to its nature and-characteristics sufficiently definite to enable the Court to determine the applicability of the provisions of the tax laws thereto.
There is no averment that the company is liable to taxation upon its capital stock in Allegany, and not in Garrett county.
. The mere averment of the fact, that Allegany county has undertaken to exercise the right to assess and collect taxes from the company upon its capital stock, is not sufficient per se to show its authority to do so, and that the claim of Garrett county is unauthorized.
The amount paid on its capital stock to Allegany county, is not averred, nor are the receipts for the payment qf the taxes to the collector of that county produced, nor their non-production accounted for. • Hankey vs. Abrahams. 28 Md., 288.
*474(Decided 11th January, 1877.)
The order of the Circuit Court of the 21st of September, 1875, allowing the injunction must be reversed.

Order reversed, and bid dismissed.